Citation Nr: 0616370	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  01-03 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred during a private hospitalization at the Greenville 
Memorial Hospital in Greenville, South Carolina, from 
December 26 through December 30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered in June 1999 by 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina, VA Medical Center (VAMC).  In that decision, of 
which the veteran was notified by letters dated in August and 
September 1999, the VAMC denied the veteran's claim for 
reimbursement of unauthorized medical expenses incurred 
during a private hospitalization at the Greenville Memorial 
Hospital in Greenville, South Carolina, from December 26 
through December 30, 1998.

The veteran and C.H. provided testimony in support of the 
matter on appeal at a hearing that was chaired by the 
undersigned Veterans Law Judge sitting at the VA Columbia, 
South Carolina, Regional Office (RO) in July 2002.  A 
transcript of that hearing has been associated with the 
veteran's claims folders.

The Board remanded this case back to the agency of original 
jurisdiction (AOJ) in June 2003, and once again later that 
year, in December 2003, for additional development and re-
adjudication.  The AOJ has returned the case to the Board for 
appellate review.

Review of the record reveals that the veteran filed a notice 
of disagreement with a rating decision issued by the RO in 
June 2004, denying a claim for service connection for a 
laryngeal condition.  The RO issued a statement of the case 
in February 2005 but the veteran thereafter indicated, in a 
statement that was received at the RO in the following month, 
that he did "not wish to continue with the appeal."  
Accordingly, the RO did not certify the issue of entitlement 
to service connection for a laryngeal condition to the Board, 
as that issue did not reach appellate status.




FINDINGS OF FACT

1.  The veteran received medical treatment (including 
surgery) at the Greenville Memorial Hospital in Greenville, 
South Carolina, between December 26 and December 30, 1998, 
without prior authorization by VA.

2.  At the time of his December 1998 private medical 
treatment, the veteran had several service-connected 
disabilities, with a combined rating of 80 percent, and he 
was considered by VA to be permanently and totally disabled 
as a result of service-connected disability.

3.  The treatment that the veteran received at Greenville 
Memorial Hospital in December 1998 was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to his life or health.

4.  VA or other Federal facilities were not feasibly 
available when the veteran sought emergency medical treatment 
in December 1998, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of unauthorized 
medical expenses incurred during a private hospitalization at 
the Greenville Memorial Hospital in Greenville, South 
Carolina, from December 26 through December 30, 1998, have 
been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728 (West 2002); 
38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of Veterans Claims 
Assistance Act of 2000 (the VCAA) in November 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In the instant case, however, the veteran's claim is 
being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Pursuant to 38 U.S.C.A. § 1710, certain veterans may be 
eligible for hospital, nursing home, and domiciliary care 
provided by VA.  When VA facilities are not able to provide 
"economical" hospital care or medical services, the 
Secretary "may" contract, pursuant to 38 U.S.C.A. 
§ 1703(a), with non-VA facilities for such care and services, 
but this authority is available only under limited 
circumstances.  38 C.F.R. § 17.52.  Moreover, the admission 
of a veteran to a non-VA hospital at the expense of VA must 
be authorized in advance.  38 C.F.R. § 17.54.

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that a "second avenue for potential relief 
for a veteran entitled to VA care forced to obtain treatment 
at a non-VA facility is 38 U.S.C. § 1728, which provides that 
the Secretary 'may, under such regulations as the Secretary 
shall prescribe, reimburse ... for the reasonable value of 
such care or services ... for which such veterans have made 
payment.' "  Malone v. Gober, 10 Vet. App. 539, 541 (1997), 
quoting 38 U.S.C.A. § 1728(a) (emphasis added by the Court).

Such reimbursement is available only under the following 
circumstances: (a) treatment was for (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; or (4) a veteran 
who is participating in a vocational rehabilitation program; 
and (b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Court has held that a "medical emergency" is a medical 
question best answered by a physician.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).

Also, the Court has observed that, given Congress' use of the 
conjunctive "and" in the statute, all three of the 
statutory requirements cited above would have to be met 
before reimbursement could be authorized.  Malone, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993); Zimick v. West, 11 Vet. App. 45, 49 
(1998).

If a veteran does not meet the criteria of 38 U.S.C.A. § 1728 
because he or she is not service connected, VA must then 
consider the claim under the Veterans Millennium Health Care 
Benefit Act, also known as the Millennium Bill Act, which was 
made effective from May 29, 2000, and is codified at 
38 U.S.C.A § 1725 and 38 C.F.R. §§ 17.1000-17.1008.    
Essentially, this statute allows VA to reimburse a veteran 
described in its subsection (b) for the reasonable value of 
emergency treatment received at a non-VA medical facility. 

As noted in the prior remands, review of the record reveals 
that the AOJ denied the veteran's claim for reimbursement of 
the cost of unauthorized private medical treatment on the 
bases that (1) the treatment was not of an emergent nature 
and that (2) VA medical facilities were feasibly available.  
VA has acknowledged, as recently as in a February 2005 rating 
decision, that the veteran, who has several service-connected 
disabilities, with a combined rating of 80 percent, fulfills 
the criterion of being permanently and totally disabled as a 
result of service-connected disability, and the Board finds 
that that requirement is indeed met in this case.  

Thus, the Board only needs to determine on appeal whether the 
private medical treatment furnished to the veteran in 
December 1998 was rendered in a medical emergency of such 
nature that delay would have been hazardous to the life or 
health of the veteran and whether VA or other Federal 
facilities were not feasibly available, as claimed by the 
veteran.

The records reflecting the December 1998 private medical 
treatment reveal that the veteran presented to the emergency 
room with complaints of nausea and a distended mass and pain 
in the abdomen for the past 24 hours.  He was not afebrile 
upon admission on December 26, and he denied fever or chills 
at home, or changes in bowel movement.  Nevertheless, he was 
admitted to that hospital's "Trauma Teaching Service" unit 
with a diagnosis of ventral hernia, for preoperative 
evaluation and preparation.  The actual surgical repair was 
performed the next day, December 27, in the morning, and the 
veteran was discharged three days later.

At his July 2002 Travel Board hearing before the undersigned 
Veterans Law Judge, the veteran essentially stated that, the 
day after Christmas in 1998, which was a Saturday, he woke up 
with "very much pain," having "this hernia ... come out and 
... just flopped down on me."  He explained that he was not 
taken to the nearest VA medical center because that medical 
center was over 100 miles from his home, as opposed to 
Greenville Memorial Hospital, which was only about two miles 
from his home.  Thus, he said that he was taken to Greenville 
Memorial Hospital's emergency room, where he was told that he 
needed to be "operated on now," as his case was an 
emergency.  Pre-operative procedures were started right away 
and he was operated the very next day, Sunday, May 27.

The veteran also testified at his July 2002 Travel Board 
hearing that he had obtained statements from Dr. R.M., his 
attending private physician in December 1998, supporting his 
contentions regarding the emergent nature of his treatment 
and the unfeasibility of his being transported to a VA 
medical facility for the necessary surgical repair.  These 
statements, dated in September and December 1999, and May 
2000, are of record.

In his statements of September and December 1999, Dr. R.M. 
confirmed that the veteran was admitted through the emergency 
room of Greenville Memorial Hospital on December 26, 1998, 
with complaints of severe abdominal pain; that emergency 
testing revealed that he had a ventral hernia; that, at that 
time "it was felt that [the veteran]'s condition was 
dangerous to his health and well being and it posed a 
potentially life-threatening situation for him;" and that 
the veteran underwent a ventral herniorrhaphy, with mesh 
reinforcement, on December 27, 1998.

In his May 2000 statement, Dr. R.M. asserted the following:

[The veteran] presented [on December 26, 
1998,] with an incarcerated ventral 
hernia.  He arrived in the emergency 
department complaining of severe 
abdominal pain and, therefore, it was 
felt that potentially there could have 
been some ischemia or necrosis of the 
incarcerated intestinal contents.  The 
[veteran] underwent a battery of tests 
and x-rays and then the subsequent 
morning underwent ventral herniorrhaphy 
with mesh reinforcement.  The [veteran] 
would have been at risk being transferred 
to another facility with the potential of 
further delay in his diagnosis.  We 
believe that this was an emergent 
surgical procedure that required 
continued monitoring from the initial 
clinicians involved in his evaluation.

As part of the development of the veteran's claim for 
reimbursement, VA also obtained the following medical 
opinion, subscribed in September 2000 by a VA physician:

With all due respect to the attending 
physician, Dr. R[.M.,] the medical record 
does not support his assertion that the 
[veteran] could not tolerate transfer.

As noted earlier, the Court has stated that the question of 
whether the treatment furnished to a veteran was an actual 
"medical emergency" is a medical question that is best 
answered by a physician.  There is evidence both in favor and 
against this question in this case, but the Board hereby 
finds that the preponderance of the evidence favors the 
veteran's claim.  This finding is based on the fact that the 
favorable opinions offered by Dr. R.M., who was the veteran's 
attending physician at the time of that medical visit in 
December 1998, were accompanied by that physician's full 
rationale, as opposed to the cursory opinion offered by a VA 
physician in September 2000, merely indicating, without any 
supporting rationale, that "the medical record does not 
support" the veteran's assertion.  Moreover, Dr. R.M.'s 
opinion is supported by the record, which confirms that the 
veteran's complaints of severe pain, which were attributed to 
an incarcerated ventral hernia, were deemed severe and 
troubling enough as to warrant surgery as soon as possible. 

In regards to the question of feasibility of VA medical 
facilities, the Board notes that a simple search on the 
Internet website MapQuest confirms the veteran's assertions 
that the closest VA medical facility was approximately 100 
miles from his home.  (In fact, according to MapQuest, the 
distance from the address listed in the December 1998 medical 
records as the veteran's home address at the time - which 
remains today as the veteran's address of record - to the 
Jennings Bryan Dorn VAMC in Columbia, South Carolina, is of 
over 120 miles, while the distance to the Ralph H. Johnson 
VAMC in Charleston, South Carolina, is of over 200 miles.)  
It also confirms the veteran's assertion that the Greenville 
Memorial Hospital is much closer to his home.  (According to 
MapQuest, Greenville Memorial Hospital is located 
approximately nine miles from the veteran's home).

The Board acknowledges that there is a VA outpatient clinic 
in Greenville, South Carolina, but because this clinic 
essentially provides primary care, dental, and pharmaceutical 
services, and the veteran sought this service on a Saturday 
during a holiday weekend, it is unlikely that this clinic 
would have been a feasible alternative for the emergency care 
the veteran was seeking at that time.

Thus, when the data reported in the above two paragraphs is 
reviewed in conjunction with the statements of Dr. R.M. to 
the effect that it would have been potentially dangerous to 
attempt to transfer the veteran to the nearest VA facility, 
the Board necessarily has to find that VA or other Federal 
facilities were not feasibly available and that an attempt to 
use them beforehand would not have been reasonable, sound, 
wise, or practical, in this particular case.

(In regards to the above finding, the Board further notes 
that, in Cotton v. Brown, 7 Vet. App. 325 (1995), the Court 
noted that the fact that a VAMC was located in the same city 
as the private facility -which was not even the case here- 
did not provide an adequate basis for the Board's finding 
that a VA facility was "available."  Rather, the 
determination of whether a VA facility was "feasibly 
available" must be made after consideration of such factors 
as the urgent nature of the appellant's medical condition and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.)

In short, the Board finds that the treatment that the veteran 
received at Greenville Memorial Hospital in December 1998, 
which was not authorized by VA, was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to his life or health.  The Board also finds that the veteran 
was then, as he is still now, considered by VA to be 
permanently and totally disabled as a result of service-
connected disability, and that VA or other Federal facilities 
were not feasibly available when he sought emergency medical 
treatment and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

In view of the above findings, the Board concludes that the 
criteria for entitlement to reimbursement of unauthorized 
medical expenses incurred during a private hospitalization at 
the Greenville Memorial Hospital in Greenville, South 
Carolina, from December 26 through December 30, 1998, have 
been met.



ORDER

Reimbursement of unauthorized medical expenses incurred 
during a private hospitalization at the Greenville Memorial 
Hospital in Greenville, South Carolina, from December 26 
through December 30, 1998, is granted.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


